DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-14 are pending and are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “before or after the step of washing the solid supports”, referring to a step in claim 1.  However, claim 1 requires 2 steps of washing the solid supports, therefore it is unclear which step of washing the limitation of claim 3 is referring to.  For the purpose of compact prosecution, the examiner has interpreted the claim to be referring to the first washing step of claim 1.
Claim 4 is rejected for relying on claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Fu et al.
Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fu et al. (WO 2016/172373 A1, as cited in the IDS filed 06/03/2020).
Regarding claim 1, Fu teaches a method for analyzing gene expression in a cell using a device comprising a plurality of microreactors, wherein the microreactors are filled with one or more solid supports (e.g. para. [0117]; “a microwell entraps a single cell and a single solid support (e.g., bead)”) on which a probe having a primer sequence for amplification, a cell identification sequence, a molecule identification sequence, and an oligo (dT) sequence is immobilized (e.g. para [0235]; “The stochastic barcode can comprise a number of labels.  For example, a stochastic barcode can comprise a target-specific region, (e.g. oligo dT for binding to poly-A tails of mRNAs), a molecular label, a cellular label, and a first universal label” and para. [0079]; “a universal label can comprise a nucleic acid sequence that is capable of hybridizing to a PCR primer”), and the method comprises: a step of introducing a plurality of cells into the microreactors so that a single cell corresponds to each one of the microreactors (e.g. para. para. [0117]; “a microwell entraps a single cell”); a step of capturing mRNA derived from the single cell on the probe (e.g. see Fig. 32) a step of synthesizing first cDNA by subjecting the captured mRNA to a 
Regarding claim 2, Fu teaches wherein the tag sequence comprises a specific sequence portion and a common sequence portion, and the common sequence in the tag sequence or a sequence complementary to the common sequence is amplified in the amplification step (e.g. paras. [0237-0238]; “The double stranded adaptor can comprise a universal primer binding sequence, for example, a 
Regarding claim 3, Fu teaches further comprising, before or after the step of washing the solid supports: a step of pooling the solid supports, on which the first cDNA libraries derived from the single cells are immobilized, corresponding to the plurality of cells (e.g. see Fig. 5).
Regarding claim 4, Fu teaches wherein the solid supports, on which the first cDNA libraries derived from the single cells are immobilized, corresponding to 10 to 100,000 cells are pooled (e.g. para. [0131]; “The number of microwells in the array can fall within any range bounded by any of these values (e.g. from about 100 to 325,000) and para. [0183]; The population of cells can be diluted such that the number of cells in the diluted population is at least1, 5, 10…or 100% of the number of wells on the substrate”) and para. [0117]; “a microwell entraps a single cell and a single solid support (e.g., bead)”) and para. [0179]; “The labeled targets from a plurality of cells can be subsequently pooled”).
Regarding claim 5, Fu teaches wherein the solid support has a diameter of 10 nm to 100 µm (e.g. para. [0106]; “The diameter of the beads can vary, for example be, or be at least about, 5μm, 10μm, 20µm, 25μm, 30μm, 35µm, 40µm, 45μm or 50μm. The diameter of the beads can be at most about 5µm, 10µm, 20μm, 25μm, 30μm, 35μm, 40μm, 45µm or 50µm.”)
Regarding claim 6, Fu teaches wherein the solid support is a magnetic bead (e.g. para. [0108]; “magnetic beads”).
Regarding claim 7, Fu teaches wherein the reverse transcription reaction is carried out using a reverse transcriptase having a template switch function (e.g. para. 0077 and Fig. 21 and para. [0010] “The generating comprises adding a cleavage site and the second universal label through template switching”).
Regarding claim 8, Fu teaches wherein the second cDNA is synthesized in the step of synthesizing the second cDNA by carrying out a complementary strand elongation reaction using a random primer and a DNA polymerase having a strand displacement activity (e.g. para. 0206-0207]).
Regarding claim 9, Fu teaches wherein the second cDNA is synthesized in the step of synthesizing the second cDNA by carrying out a complementary strand elongation reaction using a primer having a sequence complementary to a specific sequence added by the reverse transcriptase having the template switch function (e.g. para. [0077]; “Template switching can comprise ligation of a random primer, or an oligonucleotide that the polymerase can associate with” and para. [0010]).
Regarding claim 10, Fu teaches wherein the second cDNA is synthesized in the step of synthesizing the second cDNA by adding a known sequence to a 3' end of the first cDNA using a single-stranded DNA ligase and carrying out a complementary strand elongation reaction using a primer having a sequence complementary to the known sequence (e.g. para. [0239]; “An adaptor can be added to the cDNA using template switching. Second strand synthesis can occur on the adaptor-added cDNA, thereby resulting in a double-stranded cDNA that can undergo semi-suppressive PCR…because the adaptor can comprise a sequence that is at least partially complementary to the universal label”).
Regarding claim 11, Fu teaches wherein the second cDNA is synthesized in the step of synthesizing the second cDNA by adding a polyN sequence, which is a poly T, A, G, or C sequence, to a 3' end of the first cDNA using a terminal transferase (TdT) and carrying out a complementary strand elongation reaction using a primer having a sequence complementary to the polyN sequence (e.g. para. [0190]).
Regarding claim 12, Fu teaches wherein the probe having the primer sequence for amplification, the cell identification sequence, the molecule identification sequence, and the oligo (dT) sequence, and a primer having a random sequence are immobilized on the solid supports, and the second cDNA is synthesized in the step of synthesizing the second cDNA by carrying out a 
Regarding claim 14, Fu teaches wherein the step of performing the fragmentation of the double-stranded DNA and the addition of the tag sequence is performed by subjecting the double-stranded DNA to a tagmentation reaction (e.g. para. [0234]; “The adaptors disclosed herein can be loaded into a transposase, which is added to the targets, such as stochastically barcoded molecules…the transposase can be the Tn5 transposase…the adaptor can comprise a wild-type transposon DNA sequence”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Fu et al. and Shirai et al.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (WO 2016/172373 A1, as cited in the IDS filed 06/03/2020), as applied to claims 1-12 and 14 above, and further in view of Shirai et al. (US 2016/0010078 A1, as cited in the IDS filed on 06/03/2020).
Regarding claim 13,  Fu teaches the method of claim 1 but does not teach wherein a through-hole having a diameter of 10 mm or smaller is formed in each microreactor, and the single cell is captured on the through-hole in the cell introduction step.
However, Shirai teaches wherein a through-hole having a diameter of 10 µm or smaller (e.g. para. [0083]) is formed in each microreactor, and the single cell is captured on the through-hole in the cell introduction step (e.g. see Fig. 3A). [Wingdings font/0xDF] where in Fig. 3A does it give the size of 10 µm or smaller??
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the microwell array taught by Fu with the microreactor array of Shirai.  One would be motivated to do so because Shirai teaches, “in order to provide a device or apparatus that is capable of simultaneously assaying an increased number of cells and efficiently treating molecules in a cell in a cost-effective manner, the device or apparatus according to the present invention is constructed” as per para. [0014]. Shirai teaches “This would be advantageous because Shirai also teaches “Cells migrate along with the flow of the solution and reach the cell trapping section. Since the size of the opening of the cell trapping section is smaller than the diameter of cells, the cells are immobilized thereto. The captured cells serve as stoppers for the Solution flow, and the solution accordingly migrates to a cell trapping section that has not captured any cells. Thus, remaining cells migrate to regions that have not captured any cells and they are then captured.”, as per para. [0075] of Shirai which would explain the cost effectiveness of the device. The ordinary artisan would have a reasonable expectation of success since both Fu and Shirai are in the field of endeavor of single-cell capture and sequencing.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639